Exhibit 10.30

FORM OF FIRST AMENDMENT TO RESTRICTED STOCK AGREEMENT

This Form of First Amendment to Restricted Stock Agreement (the “Amendment”) is
made effective as of May 8, 2009, by and between Marchex, Inc., a Delaware
corporation (the “Company”), and                      (“Participant”), in order
to amend the Restricted Stock Agreement entered into between the Company and
Participant effective as of January 1, 2007 (the “Restricted Stock Agreement”).

WHEREAS, the parties desire to enter into this Amendment to otherwise bring the
provisions of the Restricted Stock Agreement into documentary compliance with
the applicable requirements of Section 409A of the Internal Revenue Code, as
amended (the “Code”), and the Treasury Regulations issued thereunder (“Section
409A”).

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Participant hereby
agree as follows:

1. Section 7 of the Restricted Stock Agreement shall be amended and restated in
its entirety to read as follows:

7. Taxes; Section 83(b) Election. The Participant acknowledges that (i) no later
than the date on which any Restricted Stock shall have become vested or upon the
filing of an election under Section 83(b) as provided below, the Participant
shall pay to the Company, or make arrangements satisfactory to the Company
regarding payment of, any federal, state or local taxes of any kind required by
law to be withheld with respect to any Restricted Stock which shall have become
so vested; and (ii) the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to any Restricted Stock which shall have become so vested or other
withholding taxes that are required by law, including that the Company may, but
shall not be required to, sell a number of Shares sufficient to cover applicable
withholding taxes. Subject to the Participant’s compliance with the Company’s
policy on Insider Trading (as in effect from time to time), the Participant may
elect to pay the Company his or her obligations for the payment of such taxes
through a special sale and remittance procedure commonly referred to as a
“cashless exercise” or “sell to cover” transaction pursuant to which the
Participant shall concurrently provide irrevocable written instructions: (i) to
the Company’s designated stock plan administrator to effect the immediate sale
of a sufficient number of the Shares acquired upon the vesting of the Shares to
enable the Company’s designated stock plan administrator to remit, out of the
sales proceeds available upon the settlement date, sufficient funds to the
Company to cover all applicable federal, state and local income and employment
taxes required to be withheld by the Company by reason of such vesting and/or
sale; and (ii) to the Company to deliver any certificate(s) or other evidence of
ownership for such sold Shares directly to the Company’s designated stock plan



--------------------------------------------------------------------------------

administrator in order to complete the sale transaction. The Participant also
acknowledges that it is his or her sole responsibility, and not the Company’s,
to file timely and properly any election under Section 83(b) of the Code, and
any corresponding provisions of state tax laws, if the Participant wishes to
utilize such election.

2. Section 9 of the Restricted Stock Agreement is amended by adding at the end
thereof the following:

The Company shall pay the Gross-Up Payment to Participant no later than the last
day of Participant’s taxable year following the taxable year in which
Participant remits the Excise Tax.

3. Section 17 of the Restricted Stock Agreement is amended by adding at the end
thereof the following:

Except as otherwise permitted by Section 409A, any reimbursement to which
Participant is entitled pursuant to this Section 17 shall (a) be paid no later
than the last day of Participant’s taxable year following the taxable year in
which the expense was incurred, (b) not be affected by the amount of expenses
eligible for reimbursement in any other taxable year, and (c) not be subject to
liquidation or exchange for another benefit.

4. A new Section 22 is added to the Restricted Stock Agreement to read as
follows:

22. Compliance with Section 409A. The Company intends that income provided to
Participant pursuant to this Agreement will not be subject to taxation under
Section 409A. The provisions of this Agreement shall be interpreted and
construed in favor of satisfying any applicable requirements of Section 409A.
However, the Company does not guarantee any particular tax effect for income
provided to Participant pursuant to this Agreement. In any event, except for the
responsibility of the Company to withhold applicable income and employment taxes
from compensation paid or provided to Participant, the Company shall not be
responsible for the payment of any applicable taxes incurred by Participant on
compensation paid or provided to Participant pursuant to this Agreement.

5. Except as set forth herein, all other terms and conditions of the Restricted
Stock Agreement will remain in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as a
sealed instrument as of the day and year first above written.

 

COMPANY: MARCHEX, INC. By:  

 

Name:   Title:  

PARTICIPANT:

 

Name:   Address:  

 

 

 

3